Citation Nr: 0305347	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  99-02 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Cindy B. Smith, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active duty from December 1947 to March 1957.  
His decorations include the Combat Infantryman Badge.

This appeal arises from a November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, that denied entitlement to 
service connection for residuals of frostbite and coronary 
artery disease.  The veteran appealed these determinations.  
In a supplemental statement of the case (SSOC) and letter 
issued by the RO in March 2001, he was informed that service 
connection had been awarded for residuals of frostbite to the 
right big toe with arthritis in the right foot.

The Board of Veterans' Appeals (Board) issued a decision in 
June 2001 that denied entitlement to service connection for 
coronary artery disease.  It was also determined by the Board 
that the issue of entitlement to an increased rating for 
residuals of frostbite to the right big toe was not properly 
before it at that time.  The veteran appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  The Court vacated the Board's June 2001 decision 
and remanded this case for the development discussed below.

It appears that the attorney is raising the issue of service 
connection for frostbite of the left foot.  The RO should 
take appropriate action.


REMAND

In the Court's remand, VA was ordered to obtain a medical 
opinion on the etiology of the veteran's coronary artery 
disease and whether there was any nexus between this disease 
and the veteran's military service or service-connected 
frostbite injury.  VA was also ordered to consider the 
applicability of the provisions of 38 U.S.C.A. § 1154 (West 
2002) in regards to this claim for service connection.  On 
remand, the RO should conduct this development.

Regarding the issue of an increased evaluation for residuals 
of frostbite to the right big toe, the Court ordered VA to 
determine whether a timely notice of disagreement (NOD) had 
been submitted that would place this issue in appellate 
status.  As noted above, a SSOC and letter issued in March 
2001 notified the veteran of the grant of service connection 
for residuals of frostbite to the right big toe and the 
evaluation of this disability.  However, the SSOC listed the 
issue as "service connection for residual, frostbite right 
great toe with arthritis right foot."  The RO's letter 
notified the veteran that if he thought this decision was 
wrong, he should write and tell VA.  He was specifically 
referred to a VA Form 4107 that was enclosed with the letter.  
The veteran's representative submitted a VA Form 646 
(Statement of Accredited Representative in Appealed Case) in 
May 2001.  This form indicated that "the issues on appeal" 
included an "increased evaluation for residuals of 
frostbite, right great toe." On remand, the RO should 
complete the initial adjudication on whether the VA Form 646 
was an appropriate NOD for the issue of entitlement to an 
increased evaluation for residuals of frostbite to the right 
big toe.  The Board notes that the 646 was issued following a 
SSOC addressing the issue of service connection for frostbite 
of the right foot and a Memo to the representative that the 
issue was service connection, rather than the evaluation. 

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  In effect, this new legislation 
eliminates the requirement under the old 38 U.S.C.A. 
§ 5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.  As the 
new procedures could not have been followed by the RO during 
the pendency of this appeal, and as these procedures are more 
favorable to the appellant than those previously in effect, 
further development is in order.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Third, VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§  5107(a), 5103A; 38 C.F.R. § 3.159(c).  

In the current case, the RO last issued a SSOC in March 2001, 
well after the effective date of the changes brought about by 
the VCAA.  A review of the claims file indicates that the RO 
has failed to notify the claimant of the provisions of the 
VCAA or affirmatively determined that VA's actions are in 
compliance of the VCAA.  Therefore, this case must be 
remanded in order to ensure VA compliance in this case with 
its duty to notify and assist the claimant.  

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

1.  The RO should review the claims file 
and determine whether all actions 
regarding the development of this case 
are in full compliance with the 
requirements of the VCAA.  

2.  The RO should issue the appellant 
notification of the change in law and 
regulations regarding VA's duty to notify 
and assist, and the all appropriate 
notifications as required by the 
provisions of the VCAA.  He should be 
given an opportunity to respond.

3.  The veteran should be afforded a VA 
cardiovascular examination to determine 
the etiology of any demonstrated coronary 
artery disease.  All indicated testing in 
this regard should be performed and the 
claims folder should be made available to 
the examiner for review.  Based on 
his/her review of the case, the examiner 
is requested to express opinions on the 
following questions:  What is the 
relationship, if any, between the 
coronary artery disease and the service 
connected frostbite?  Based on the 
record, when was coronary artery disease 
first manifest?

A complete rationale for all opinions 
expressed must be provided.  

4.  The RO should review the claims file 
and make the following determination for 
the record:  If it is concluded that that 
there is a timely NOD, the RO must issue 
a statement of case regarding the rating 
issue.

5.	Thereafter, the RO should review the 
appellant's claim for entitlement to 
service connection for coronary artery 
disease.  In this regard, the RO 
should specifically consider the 
applicability of the provisions of 
38 U.S.C.A. § 1154(b) (West 2002).  If 
any benefit sought on appeal remains 
denied, the appellant should be 
furnished a supplemental statement of 
the case (SSOC).  The appellant should 
then be given the opportunity to 
respond thereto.

6.	The veteran and the representative are 
informed that if there is competent 
evidence linking coronary artery 
disease to service or a service 
connected disease or injury, they must 
submit the evidence.

7.	The attorney is provided an 
opportunity to address how 38 U.S.C.A. 
§ 1154 assists the veteran in the 
claim for service connection for heart 
disease.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


